Citation Nr: 0902254	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the veteran additionally claimed entitlement to 
service connection for tinnitus.  However, this issue has not 
been previously adjudicated by the RO.  This issue is 
therefore referred back to the RO for further consideration.


FINDING OF FACT

The veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, which includes 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The claims file shows that the veteran currently has 
sensorineural hearing loss.  (See July 2005 and February 2006 
VA examination reports).  The veteran claims that his 
sensorineural hearing loss is due to acoustic trauma he 
sustained in service.  He stated that he was a military 
policeman and that he was exposed to acoustic trauma due to 
firing different types of weapons.  

Although the veteran's service medical records are negative 
for a finding that the veteran had a hearing loss disability, 
the Board notes that the veteran's DD 214 does show that he 
was a military policeman.  The Board finds the veteran's duty 
as a military policeman would exposed him to gunfire.  Thus, 
the Board finds that the veteran was exposed to acoustic 
trauma in service.  

Since the veteran has a current hearing loss disability, 
which was diagnosed more than a year after his service 
discharge, and since he was exposed to gunfire in service, 
the determinative question becomes whether the veteran's 
current hearing loss is related to service, to include any 
exposure to gunfire in service.  A review of the record shows 
that there are only two medical opinions which speak directly 
to this question.

In July 2005 a VA audiologist examined the veteran and took a 
complete history of the veteran's service and postservice 
noise exposure.  He also recorded his medical history, 
including his family medical history.  Based on examination 
and the veteran's history, the audiologist stated that the 
veteran's hearing loss results were consistent with aging and 
noise induced cochlear pathology.  She then went on to state 
that the veteran's military noise exposure was more likely 
than not a contributing factor to his hearing impairment.

In a March 2006 addendum to the February 2006 VA examination 
report, a VA audiologist opined that hearing loss and 
tinnitus was not caused by or the result of military service.  
The audiologist indicated that the rationale was that his 
hearing test on discharge was normal and that the veteran was 
unsure of the onset of his hearing loss.

The positive and negative evidence concerning the etiology of 
the veteran's hearing loss is approximately balanced.  In 
this regard, both audiologist are competent to provide a 
medical opinion.  The Board finds that the negative March 
2006 opinion cannot be considered more probative than the 
etiology opinion which supports the claim.  The rationale 
provided in the opinion against the claim was cursory and was 
not well supported by any reported medical principles.  As 
such, it cannot be said to carry more weight than the 
favorable opinion of record.  Additionally, the mere fact 
that the audiologist in March 2006 reviewed the claims file 
does not afford the opinion more weight.  In this regard, the 
Board notes that the audiologist in July 2005 reported the 
veteran's medical and noise exposure history; as well as 
noted many factors which could lead to the veteran's hearing 
loss.  She also noted that the veteran reported for treatment 
because he noticed a change in his hearing.  This statement 
seems to indicate that the examiner knew that the veteran did 
not complain or have hearing loss in service.  Consequently, 
it appears that the July 2005 audiologist based her opinion 
on the same set of facts as the audiologist in March 2006 
based his opinion.  Given the foregoing, the Board finds that 
both opinions are afforded equal weight.

In light of the fact that the positive and negative evidence 
is equipoise, the Board must apply the benefit-of-the- doubt 
and award service connection for bilateral hearing loss.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome above no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


